The plaintiff and respondent moved to dismiss the appeal in the instant case upon the ground that *Page 122 
the same was not pursued in this court within the time prescribed by law.
[1] Nothing more than the filing and serving of a notice of appeal appears to have been accomplished prior to expiration of the time for ordering a transcript. The motion to dismiss is not resisted, and since it falls squarely within the purview ofGeneral Motors Acceptance Corp. v. Holman, 63 Cal.App. 17
[217 P. 1086], said motion should be granted.
The appeal is dismissed.
Works, P.J., and Fricke, J., pro tem., concurred.